Appeals from orders denying motions for an order to examine before trial and from an order denying a motion changing the venue of the action from Albany to Cortland county. The action is brought by the Commissioner of Agriculture and Markets of the State of New York against the defendants to restrain them from conducting a milk business without having obtained a license and, secondly, to restrain them from continuing in the milk business unless a surety bond is filed, as required by article 21 of the Agriculture and Markets Law. There was a third motion for a bill of particulars. The information desired by the bill of particulars was furnished immediately by a letter from the attorney for the Milk Control Board, so that that motion is not here. The only questions involved in this case are whether the defendants have a milk license and whether they have furnished a bond. They can safely proceed to meet these issues without any examination or without any change of venue and without great hardship to any witness that may be required upon their side in the trial of the action. Order affirmed, with costs. Rhodes, McNamee and Crapser, JJ., concur; Hill, P. J., and Heffernan, J., concur in affirmance of order denying motion to change the place of trial, and dissent from the affirmance of the order denying defendants’ motion to examine witness before trial.